Mr. Justice Beckwith delivered the opinion of the Court: This is a suit in equity to close the affairs of a copartnership between the plaintiff in error and one Chester Potter, deceased, of whose estate the defendants in error are administrators. The copartnership was admitted, and its affairs were unsettled. The Circuit Court stated an account between the parties, and rendered a decree for the sum found due. . There was no allegation or evidence of any outstanding debts or liabilities of the firm, and no account was required touching them. The court had power to perform the duties ordinarily performed by its master in stating the account between the parties. No injustice was done to either party, as each had the same rights before the court in regard to the production of books, examination upon interrogatories, &c., that they would have had before the master. 29 Ill. 500; Jewett v. Cunard, 3 Wood & Min. 277. We are satisfied that the decree does the plaintiff in error no iniustice, and it is affirmed. Decree affirmed.